Citation Nr: 0419945	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the appellant's claim of service connection for cause 
of the veteran's death.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Whether the appellant has legal entitlement to death 
pension benefits.  


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had service with the recognized guerrillas from 
March 1945 to February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

The Board notes that in the September 2000 rating decision, 
the RO found that there was new and material evidence and 
reopened the appellant's service connection claim, but denied 
it on the basis that the claim was not well grounded.  Notice 
was provided in October 2000.  In November 2001, a letter was 
provided to the appellant notifying her of the newly enacted 
Veterans Claims Assistance Act (VCAA).  Thereafter, in a 
January 2002 rating decision, the RO again reopened the 
appellant's service connection claim and denied it on the 
merits.  Notice was provided in January 2002.  In January 
2002, the appellant claimed entitlement to nonservice-
connected death pension benefits.  In a decision dated in 
February 2002, the RO denied entitlement to nonservice-
connected death pension benefits and provided notice to the 
appellant of the same.  

Regardless of what the RO has done in cases such as this, the 
Board is required by statute to review whether new and 
material evidence has been received to reopen claims which 
were previously adjudicated before it has jurisdiction to 
consider such claims.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
see also Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  In 
this case, the Board agrees with the RO's determination that 
new and material evidence was received to reopen the 
appellant's service connection claim.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The death certificate reveals that the veteran died in 
February 1986 of cerebral vascular accident, with an 
antecedent cause of hypertension, severe.  

3.  Service connection for cause of the veteran's death was 
denied in a rating decision dated in December 1986; the 
appellant was subsequently notified in January 1987 of that 
decision.  

4.  The appellant did not file an appeal.  

5.  Evidence received since the December 1986 denial is new 
and material for the claim of service connection for cause of 
the veteran's death and is so significant that it must be 
addressed with all of the evidence of record in order to 
fairly adjudicate the claim.

6.  The veteran's death did not occur as a result of service.  

7.  The service department has verified that the veteran had 
no qualifying service for the purposes of VA death pension 
benefits.  

CONCLUSIONS OF LAW

1.  The December 1986 denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2003).

2.  New and material evidence has been received since the 
December 1986 denial, and the claim of service connection for 
cause of the veteran's death is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  The cause of the veteran's death, cerebrovascular 
accident with an antecedent cause of hypertension, severe, 
was not due to disability incurred in or aggravated by active 
service or disability that may be presumed to have been 
incurred therein; a service-connected disability neither 
caused nor contributed materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2003).  

4.  The veteran's service does not meet the requirements for 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. §§ 101(2) (24), 107, 1521(a) (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.8, 3.9, 3.40, 3.203 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain duties and responsibilities as a result of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  Before 
making a determination on the merits of the appellant's 
claims, the provisions of VCAA must be examined.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete the 
veteran's claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, VA must indicate which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  This was accomplished for the pending 
case in a VCAA letter issued in November 2001.  
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Pelegrini, No. 01-944, slip op. at 10-11.  The Court held 
that in such a circumstance the veteran still retained the 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 11.  

In this case, a substantially complete application to reopen 
was received in February 2000, prior to the date of VCAA 
enactment.  Thereafter, in a September 2000 rating decision 
the RO reopened the appellant's claim and denied service 
connection on a not well-grounded basis.  Subsequently, a 
VCAA letter was sent in November 2001 and the RO 
readjudicated the appellant's service connection and death 
pension benefits claims in January and February 2002.  The 
appellant then appealed.  The Board notes that the appellant 
has been generally advised to submit any additional evidence 
that pertains to her claims.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, in addition to the veteran's service medical 
records, various medical and service documents are of record, 
including an affidavit from the Philippine Army, a January 
1946 medical certification, a January 1947 certification and 
clinical record, an October 1949 statement from Dr. A. 
Ramirez, an August 1984 medical certificate from the Army 
General Hospital, private hospital records for admission in 
1985 to 1986, and a death certificate are associated with the 
claims folder.  There is no indication of relevant and 
outstanding records that should be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As an additional matter, the Board notes that with respect to 
the issue of entitlement to nonservice-connected pension, 
that matter turns on whether the veteran had qualifying 
service for the benefits sought.  The VCAA does not 
specifically apply to this issue.  Because qualifying service 
and how it may be established are outlined in statute and 
regulation, the Board's review is limited to interpretation 
of the pertinent law and regulations.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Mason v. Principi, 16 Vet.App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Thus, for all the foregoing reasons, VA's duties to the 
appellant have been fulfilled for this appeal.


Analysis

New and material evidence 

In order to reopen a previously denied claim, new and 
material evidence must be received from the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a), "new" evidence "means evidence not previously 
submitted to agency decision makers . . . which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence" which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  

The RO denied service connection for cause of the veteran's 
death in a rating decision dated in December 1986; notice of 
that decision was provided in January 1987.  The appellant 
did not file an appeal.  Therefore, the RO's decision of 
December 1986 is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2003).

Evidence of record at the time of the December 1986 decision 
consisted of the appellant's claim and service medical 
records, which were silent for any disability that might have 
contributed substantially or materially to the veteran's 
death.  

The Board notes that evidence added to the record since the 
December 1986 denial is new and material.  Since the last and 
final denial, the appellant has provided clinical records and 
certifications from the V. Luna General Hospital, a statement 
by Dr. A. Ramirez, M.D., a clinical record and certifications 
from the medical department of the US Army signed by L. P. 
Asuncion, Captain, MAC, Chief Registrar Division, a marriage 
contract, copies of the death certificate, a Veterans 
Memorial Building certification, hospital records from the 
Veterans Memorial Hospital, a statement from the Armed Forces 
of the Philippines, and personal statements.  

Particularly, the hospital reports from the Veterans Memorial 
Medical Center dated from February 1985 to January 1986 with 
diagnoses of hypertensive atherosclerotic heart disease with 
evidence of old myocardial infarction, congestive heart 
failure, and COPD due to chronic bronchitis relate to the 
issue at hand, that is whether the veteran's death by 
cerebral vascular accident secondary to severe hypertension 
is related to his period of service.  This claim, therefore, 
on this basis is reopened.  38 U.S.C.A. § 5108 (West 2002).  

Service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including cardiovascular disorders 
and hypertension, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1102(3), 1110, 
1112, 1113, 5017; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

In this case, in looking at the record as a whole, the Board 
notes that the evidence does not support service connection 
for the cause of the veteran's death on any basis.  No 
service-connected disabilities were in effect at the time of 
the veteran's death.  The death certificate reveals that the 
veteran died in February 1986 of cerebral vascular accident 
with an antecedent cause of severe hypertension.  Service 
medical records are silent for any evidence of cerebral 
vascular accident or hypertension.  Similarly, a certificate 
dated for hospital admission during the veteran's period of 
service in December 1945 to January 1946 related only to 
treatment for gunshot wound at left buttocks, dysentery, and 
pellagra.  Nothing with respect to cerebral vascular disease 
or hypertension was mentioned.  

A medical certificate from Dr. R. V. Amoroso medical clinic 
dated in January 1946 indicates that the veteran was 
hospitalized for a period of 10 days for treatment of heart 
disease, hypertension, and arteriosclerosis.  The physician 
noted that the diseases were contracted "through operational 
maneuvers during World War II" under varying assignments.  

Additionally, in an Affidavit for Philippine Army Personnel 
dated in February 1946 and singed by the veteran, he 
indicated that he had not incurred any illnesses or wounds 
during his period of service.  

A "Medical Department of US Army" certificate dated in 
January 1947 indicates hospitalization for diagnoses of 
malaria, heart disease, and cerebro-vascular disease.  
Nothing further with respect to treatment of those diseases 
is noted.  A certification dated in October 1949 by Dr. A. 
Ramirez, M.D., "Physician Doctor" certifies that 
"according to the Record of Admission of the Tayug 
Provincial Hospital" the veteran was admitted in September 
1949 for malaria, cerebrovascular disease, and heart disease 
and was discharged in October 1949.  Noted is that the 
pertinent records were no longer available.  

Another medical certificate from the "Army General 
Hospital" dated in August 1984 indicates that the veteran 
had been treated for cerebro-vascular disorder and heart 
disease.  

Veterans Memorial Hospital records dated from June 1985 to 
January 1986 relate to treatment for diagnoses of 
atherosclerotic heart disease, cardiomegaly of the left 
ventricle, chronic bronchitis, and chronic obstructive 
pulmonary disease.  Noted in the records is an old inferior 
wall myocardial infarction.  

A certification from the Veterans Memorial Building, 
Philippine Veterans Affairs Office dated in March 1986 states 
that the veteran had service-connected disabilities of 
arteriosclerotic heart disease, myocardial infarction, 
inferior wall.  

A statement dated in August 2000 from J. C. Allas, Major, 
MAC, Head, Registrar Department, CO, Det. Of Pnts., V. Luna 
General Hospital refers to requested records for the period 
from 1967 to 1979.  Noted is that it was not possible to 
trace any proof of the veteran's hospitalization during that 
period of time.  Additionally, any records from that time had 
been destroyed by natural causes.  

Based on the foregoing, the Board must conclude that the 
evidence received in support of the appellant's claim does 
not support a relationship between the veteran's death and 
his period of service on any basis.  As noted above, service 
medical records are negative for any pertinent records that 
reflect diagnoses of cerebro-vascular disease or 
hypertension.  Additionally, as noted in the February 1946 
Affidavit indicated herein, the veteran himself stated that 
he had not sustained any wounds or incurred any illnesses 
during his period of service.

Moreover, post-service records such as those from V. Luna 
General Hospital and Dr. R. V. Amoroso medical clinic merely 
reflect diagnoses of hypertension and cerebro-vascular 
disorder without anything further as to diagnostic procedures 
or treatment to substantiate the diagnoses.  The Board notes 
that a diagnosis based solely on the veteran's 
unsubstantiated history cannot form the basis of a valid 
claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  This is 
equally true for the October 1949 statement provided by Dr. 
A. Ramirez, M.D., "Physician Doctor" in which it is only 
noted that the veteran had been admitted for hospitalization 
and treated for cerebrovascular disease and heart disease.  

More recent records dated closer in time to the veteran's 
death indicate that the veteran was hospitalized during June 
1985 to January 1986 with diagnoses of atherosclerotic heart 
disease and COPD, but do not mention any diagnoses of 
hypertension or cerebrovascular disease.  Noted in the 
records is that the veteran had a diagnosis of heart disease 
since 1972.  

Thus, the Board concludes that the evidence of record does 
not support service connection for the cause of the veteran's 
death on a direct or presumptive basis.  In the absence of 
competent medical evidence to establish a causal link between 
the veteran's death and his period of service, service 
connection must necessarily be denied.  Again, no service-
connected disabilities were in effect at the time of the 
veteran's death.  Further, the records simply do not 
demonstrate a nexus between the veteran's death and any 
incident in service.  

Although the Board recognizes the appellant's contentions 
regarding the submission of "newly discovered relevant and 
material evidence" of the veteran's confinement in January 
1946 at the Dr. R.V. Amoroso Medical Clinic for treatment of 
heart disease, hypertension, and arteriosclerosis, the Board 
equally notes that such records, with nothing more, do not 
substantiate the establishment of service connection.  There 
is no other mention in prior records of this confinement and 
diagnoses, and the submission of these records remote in time 
from the veteran's period of service in and of itself, does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406.  Furthermore, the appellant herself is not 
qualified to make diagnoses or relate a medical disorder to 
an inservice injury or treatment.  Although she may make lay 
observations, the appellant has not provided any evidence of 
the requisite training or capabilities so as to render her 
allegations medically competent.  See Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992).

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine is 
inapplicable, and the claim of service connection for the 
cause of the veteran's death must be denied.  

Nonservice-connected pension

Service department verifications of service "are binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Acceptable evidence of service must consist of either a 
certification by the service department or of certain, 
specified official documents issued by the service 
department.  38 C.F.R. § 3.203 (2003).

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2003).  
As a predicate requirement for a grant of VA benefits, a 
claimant must establish that the individual upon whose 
service benefits are sought is a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for certain VA purposes.  38 C.F.R. §§ 3.7, 
3.40 (2003).  Service in the Philippine Scouts (except that 
described in paragraph (b) of this section) is included for 
pension, compensation, dependency and indemnity compensation 
and burial allowance.  38 C.F.R. § 3.40(a)(2003).  

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th Congress 
shall not be deemed to have been in active military service 
with the Armed Forces of the United States for the purpose of 
establishing entitlement to non- service-connected disability 
pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).  

Service must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2003).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].  

In the instant case, the service department has verified that 
the veteran had recognized guerrilla service from March 12, 
1945 to February 16, 1946.  Specifically, in October 1986, 
the U.S. Army Reserve Personnel Center (ARPERCEN) verified 
the veteran's period of service.  This service is not 
considered "active military service" for the purpose of VA 
death pension benefits.  
Review of the records discloses that the appellant has 
submitted several documents concerning the decedent's 
service.  None, however, contains information different from 
the information provided to and used by the service 
department in its verification of the veteran's service.  
There is no further contention that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or recertify additional military service.  As stated herein, 
the NPRC already has verified the veteran's service.  

In addition, the Board notes that the service-related 
documents submitted by the appellant fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification of 
the veteran's service for the purpose of receiving VA 
benefits.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  Again, it is the service department's determination 
of service that is binding upon the Board.

In addition, the Board notes that the official documents do 
not indicate, and the appellant has not contended, that the 
decedent had any service that would render her eligible for 
nonservice-connected pension.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994); 38 C.F.R. § 3.8(a).

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for death pension benefits is 
precluded based on the veteran's service.  Therefore, the 
appeal must be denied.  
The Board finds that the appellant is not eligible for the 
requested benefit.
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

ORDER

New and material evidence having been received to reopen the 
claim of service connection for the cause of the veteran's 
death, the appellant's claim to this extent is allowed.  

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to nonservice connected death pension benefits is 
denied.  

	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



